Name: Commission Directive 97/34/EC of 6 June 1997 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance)
 Type: Directive
 Subject Matter: environmental policy;  organisation of transport;  deterioration of the environment;  maritime and inland waterway transport;  information and information processing;  transport policy
 Date Published: 1997-06-17

 Avis juridique important|31997L0034Commission Directive 97/34/EC of 6 June 1997 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance) Official Journal L 158 , 17/06/1997 P. 0040 - 0040COMMISSION DIRECTIVE 97/26/EC of 6 June 1997 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (1), as last amended by Commission Directive 96/39/EC (2), and in particular Article 11 thereof,Whereas, for the purposes of Directive 93/75/EEC, Article 2 (f) specifies that the International Maritime Dangerous Goods Code (IMDG code) applicable for the purposes of the Directive is as in force on 1 January 1996;Whereas the IMDG code has been further amended by the Maritime Safety Committee at its 66th session; whereas the amendment No 28-1996 to the IMDG code entered into force on the 1 January 1997;Whereas it is appropriate to apply the said amendment for the purposes of the Directive;Whereas the provisions of this Directive are in line with the opinion of the Committee referred to in Article 12 of Directive 93/75/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 93/75/EEC is amended as follows:The expression 'in force on 1 January 1996` in Article 2 (f) shall be replaced by 'in force on 1 January 1997`.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 30 September 1997. They shall immediately inform the Commission thereof.When these provisions are adopted by Member States, they shall contain a reference to this Directive or shall be accompanied by such a reference at the time of their official publication. The procedure for making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 6 June 1997.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 247, 5. 10. 1993, p. 19.(2) OJ No L 196, 7. 8. 1996, p. 7.